Exhibit 10.1


Performance-Vested Stock Unit Agreement


On [GRANT DATE] SYNERGY RESOURCES CORPORATION, a Colorado corporation (the
“Company”), pursuant to its 2015 Equity Incentive Plan, as amended from time to
time (the “Plan”), granted to the holder listed below (“Participant”), the
performance-vested stock units set forth below (individually and collectively
referred to as the “Performance-Vested Stock Units” or “PSUs”). The grant is
subject to and governed by the Plan generally, and all capitalized terms not
defined herein shall have the meanings given to such terms in the Plan.
Notice of Performance-Vested Stock Unit Award
Participant
[__________]
Grant Date
[ ]
Target Number of Performance-Vested Stock Units (“Target PSUs”)
[__________]
Overview
Pursuant to the terms and conditions set forth below, Participant may vest in 0%
- 200% of the Target PSUs based on the relative total shareholder return (“TSR,”
as defined below) of the Company over the Performance Period, measured against
the PSU Peer Companies identified below. Except as set forth below under
“Special Vesting Events,” Participant must be employed continuously from the
Grant Date through the end of the Performance Period in order to vest in any
PSUs hereunder.
Performance Period
January 1, 2016 – December 31, 2018





--------------------------------------------------------------------------------




PSU Peer Companies
"PSU Peer Companies" means the thirteen companies listed below:
SM Energy Company
WPX Energy, Inc.
Gulfport Energy Corp.
Laredo Petroleum, Inc.
Rice Energy Inc.
Diamondback Energy, Inc.
Carrizo Oil & Gas Inc.
PDC Energy, Inc.
RSP Permian, Inc.
Matador Resources Company
Parsley Energy, Inc.
Callon Petroleum Company
Panhandle Oil and Gas Inc.


Any PSU Peer Company that ceases to be publicly traded on a national securities
exchange at any time during the Performance Period, other than Failed Companies
(as defined below) or Delisted Companies (as defined below), will be removed as
PSU Peer Companies for the Performance Period. “Failed Companies” shall mean PSU
Peer Companies that cease to be publicly traded on a national securities
exchange at any time during the Performance Period as a result of a liquidation
commenced under Chapter 7 of the Bankruptcy Code, an assignment of the Company’s
assets for the benefit of creditors under applicable state law, or the
commencement of a reorganization proceeding under Chapter 11 of the Bankruptcy
Code. “Delisted Companies” shall mean PSU Peer Companies that cease to be
publicly traded on a national securities exchange at any time during the
Performance Period (irrespective of whether they again become publicly traded on
a national securities exchange during the Performance Period) as a result of any
involuntary failure to meet the listing requirements of such national securities
exchange (such as any failure to meet the minimum common stock price requirement
of the exchange), but shall not include any PSU Peer Company that does not meet
the listing requirements as a result of any voluntary going private or similar
transaction.
 





--------------------------------------------------------------------------------




Award Determination
Except as set forth below under the headings “Special Vesting Events” and
“Change in Control,” the number of PSUs earned by the Participant shall be
determined in accordance with this section. At the end of the Performance
Period, the PSU Peer Companies and the Company shall be ranked together based on
their TSR for the Performance Period with the highest TSR company being number 1
and the lowest TSR being the number of PSU Peer Companies, including the
Company, remaining in the group at the end of the Performance Period, with any
and all Failed Companies and Delisted Companies being ranked in last place on
the list. In addition, of the PSU Peer Companies remaining in the group, the
ones ranked first and last shall be disregarded from the overall ranking. Based
on the Company's relative TSR rank among the remaining PSU Peer Companies (the
“Remaining PSU Peer Companies”) for the Performance Period, Participant will
vest in PSUs as determined by the Company's rank as follows:
• If the Company is ranked among the top four companies of the Remaining PSU
Peer Companies (including the Company), Participant shall vest in 200% of the
Target PSUs
• If the Company’s ranking is among five through eight (inclusive) of the
Remaining PSU Peer Companies (including the Company), Participant shall vest in
100% of the Target PSUs
• If the Company is ranked nine or lower (inclusive) of the Remaining PSU Peer
Companies (including the Company), but not last, Participant shall vest in 50%
of the Target PSUs
• If the Company is ranked last of the of the Remaining PSU Peer Companies, no
PSUs shall vest and the Participant shall not be entitled to any payment
hereunder
Notwithstanding the foregoing, if the Company's overall TSR for the Performance
Period is negative, no more than one hundred percent (100%) of the Target PSUs
shall vest, irrespective of the Company’s TSR percentile rank.
Any fractionally vested PSU will be rounded down to the next whole number.





--------------------------------------------------------------------------------




Special Vesting Events
Termination Without “Cause” or for “Good Reason”
In the event of the termination of Participant’s continuous employment by the
Company without “cause” (as defined in the Plan), or for Good Reason (as defined
below), then (A) the Participant’s Target PSUs shall be reduced and upon
termination shall be equal to the product of (i) the Target PSUs, multiplied
by (ii) a fraction, (x) the numerator of which is the number of days Participant
remained in continuous employment from the start of the Performance Period
through the date of termination, and (y) the total number of days in the
Performance Period, and (B) the Target PSUs shall remain outstanding and the
Participant shall be entitled to receive payment (if any) in respect of such
reduced Target PSUs at the end of the Performance Period or upon a Change in
Control as if Participant’s employment had not terminated.
“Good Reason” shall mean the occurrence of any of the following without the
express written consent of Participant, (i) a material reduction or change in
Participant’s title or job duties, responsibilities and requirements
inconsistent with Participant’s position with the Company and Participant’s
prior duties, responsibilities and requirements, (ii) a material reduction in
the Participant’s base salary or bonus opportunity unless a proportionate
reduction is made to the base salary or bonus opportunity of all members of the
Company’s senior management in accordance with a bona-fide downturn in the
Company’s business; (iii) a change of more than 50 miles in the geographic
location at which the Participant primarily performs services for the Company;
or (iv) any material breach by the Company of any employment or severance
agreement between the Company and the Participant. In the case of Participant’s
allegation of Good Reason, (1) Participant shall provide written notice to the
Company of the event alleged to constitute Good Reason within 30 days after the
initial occurrence of such event, (2) the Company shall have the opportunity to
remedy the alleged Good Reason event within 30 days from receipt of notice of
such allegation, and (3) if the event is not timely remedied, the Participant
must terminate employment within 30 days after the expiration of the cure
period.
Death or Disability
In the event of the termination of Participant’s continuous employment with the
Company on account of Participant’s death or Disability (as defined below), then
the Performance Period shall be deemed to have ended as of the Participant’s
termination of continuous employment, and Participant shall have earned one
hundred percent (100%) of the Target PSUs. “Disability” shall have the meaning
set forth in Treasury Regulation Section 1.409A-3(i)(4).





--------------------------------------------------------------------------------




Change in Control
In the event of a Change in Control (as defined in the Plan), the Performance
Period shall end as of the date of the Change in Control, and the Participant
will vest in that number of PSUs determined in accordance with the methodology
set forth in the “Award Determination” section above, based on the Participant’s
Target PSUs and the Company’s relative TSR as of the date of the Change in
Control.
Payment
The Company shall issue to Participant one share of Common Stock for each PSU
that vests hereunder, with the delivery of such Common Stock to occur as soon as
reasonably practicable following the certification of results for the
Performance Period, but in all events within seventy-four (74) days following
the last day of the Performance Period (as same may be truncated upon a Change
in Control or termination of employment).
Dividend Equivalent Right
Participant shall be entitled in respect of any vested PSUs to receive an
additional amount in cash equal to the value of all dividends and distributions
made between the Grant Date and the PSU payment date with respect to a number of
shares of Common Stock equal to the number of vested PSUs (the “Dividend
Equivalent Amounts”). The Dividend Equivalent Amounts shall be accumulated and
paid on the date on which the PSUs to which they relate are paid.





--------------------------------------------------------------------------------




TSR and Related Definitions
TSR
TSR for the Company or any PSU Peer Company shall mean the percentage equal to
(x) the Performance Period Value Change (as defined below) divided by (y) the
Beginning Value (as defined below).
Beginning Value
Beginning Value for the Company or any PSU Peer Company shall mean the Average
Share Price for the twenty-one (21) trading days immediately preceding (and
including, if applicable) the first day of the Performance Period.
Performance Period Value Change
Performance Period Value Change for the Company or any PSU Peer Company shall
mean the result of: (1) Average Share Price (as defined below) for the last
twenty-one (21) trading days of the Performance Period, minus (2) Beginning
Value, plus (3) Dividends (cash or stock based on ex-dividend date) paid per
share of company common stock over the Performance Period.
In the case of Change in Control, the actual share price used for consummation
of the transaction shall be used in place of the Average Share Price (as defined
below) for the last twenty-one (21) trading days of the Performance Period.
 
Average Share Price
Average Share Price for the Company or any PSU Peer Company shall mean the
average daily closing price of the applicable company’s common stock over the
relevant period on the principal securities exchange on which such shares are
traded, as published by a reputable source.
Other Terms and Conditions
Are set forth in the accompanying Performance Vested Stock Unit Grant Terms and
Conditions and the Plan.



By executing this letter below, Participant and the Company agree that the
Performance-Vested Stock Units granted hereby are granted under and governed by
the terms and conditions of the Plan and this Performance-Vested Stock Unit
Agreement (including this Notice of Performance-Vested Stock Unit Award and the
accompanying Performance-Vested Stock Unit Terms and Conditions) (the “Grant
Documents”). Participant hereby represents and acknowledges that he or she has
been provided the opportunity to review the Plan and the Grant Documents in
their entirety, and Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and the Grant Documents.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Performance-Vested Stock Unit
Agreement, effective as of the day and year first above written.




SYNERGY RESOURCES CORPORATION        PARTICIPANT






_________________________________        _______________________________
Name                            Name
Title                            Date    
Date                            




--------------------------------------------------------------------------------




Performance-Vested Stock Unit Terms and Conditions


The following terms and conditions apply to the Performance-Vested Stock Units
granted to Participant by the Company, as specified in the accompanying Notice
of Performance-Vested Stock Unit Award.
1.    Grant of Performance-Vested Stock Units. Effective as of the Grant Date,
the Company has issued to Participant a Performance-Vested Stock Unit award as
set forth in the Notice of Performance-Vested Stock Unit Award and subject to
the terms and conditions set forth therein, in these Performance-Vested Stock
Unit Terms and Conditions, and in the Plan (which is incorporated herein by
reference).
2.    Performance-Vested Stock Units Non-Transferable. Performance-Vested Stock
Units (and related rights) may not be sold, assigned, transferred by gift or
otherwise, pledged, hypothecated, or otherwise disposed of, by operation of law
or otherwise.
3.     Vesting. Unless otherwise provided in the Plan, Participant’s
Performance-Vested Stock Units shall vest in accordance with the terms and
conditions set forth in the Notice of Performance-Vested Stock Unit Award.
4.    Payment. Payment in respect of vested Performance-Vested Stock Units shall
be made at the time(s) and in the form(s) set forth in the Notice of
Performance-Vested Stock Unit Award.
5.    Termination of Employment; Forfeiture. Upon the termination of
Participant’s continuous employment with the Company or its Subsidiaries for any
reason, any Performance-Vested Stock Units that have not vested or that are not
entitled to continued vesting in accordance with Paragraph 3 and the Notice of
Performance-Vested Stock Unit Award shall immediately be forfeited. Upon
forfeiture, Participant shall have no further rights with respect to such
Performance-Vested Stock Units and related Dividend Equivalent Amounts.
6.    Tax Treatment; Section 409A. Participant may incur tax liability as a
result of the receipt of Performance-Vested Stock Units and payments thereunder.
Participant should consult his or her own tax adviser for tax advice.
Participant acknowledges that the Administrator, in the exercise of its sole
discretion and without Participant’s consent, may amend or modify the Grant
Document in any manner, and delay the payment of any amounts thereunder, to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code. The Company will provide Participant with notice of any such amendment or
modification. This Section does not, and shall not be construed so as to, create
any obligation on the part of the Company to adopt any such amendments or to
take any other actions or to indemnify Participant for any failure to do so.
7.    Tax Withholding. Participant shall make appropriate arrangements with the
Company to provide for payment of all federal, state, local or foreign taxes of
any kind required by law to be withheld in respect of Participant’s
Performance-Vested Stock Units. Such arrangements may include, but are not
limited to, the payment of cash directly to the Company, withholding by the
Company from other cash payments of any kind otherwise due Participant, or share
withholding




--------------------------------------------------------------------------------




as described below. Subject to the prior approval of the Administrator, which
may be withheld by the Administrator in its sole discretion for any reason or no
reason, Participant may elect to satisfy the minimum statutory withholding
obligations, in whole or in part, (i) by having the Company withhold shares
otherwise issuable to Participant or (ii) by delivering to the Company shares of
Common Stock already owned by Participant. The shares delivered or withheld
shall have an aggregate Fair Market Value not in excess of the minimum statutory
total tax withholding obligations. The Fair Market Value of the shares used to
satisfy the withholding obligation shall be determined by the Company as of the
date that the amount of tax to be withheld is to be determined. Shares used to
satisfy any tax withholding obligation must be vested and cannot be subject to
any repurchase, forfeiture, or other similar requirements. Any election to
withhold shares shall be irrevocable, made in writing, signed by Participant,
and shall be subject to any restrictions or limitations that the Administrator,
in its sole discretion, deems appropriate.


8.    Investment Representations. The Administrator may require Participant (or
Participant’s estate or heirs) to represent and warrant in writing that the
individual receiving Shares under the PSU award intends to hold the shares for
investment purposes and without any present intention to distribute such Shares,
and to make such other representations as are deemed necessary or appropriate by
the Company.
9.    Stockholder Rights. Participant and Participant’s estate or heirs shall
not have any rights as a stockholder of the Company until Participant becomes
the holder of record of such Shares, and adjustments shall be made for dividends
or other distributions or other rights as to which there is a record date prior
to the date Participant becomes the holder of record of such Shares solely as
provided in the Plan.
10.    Additional Requirements. The transfer of any Shares hereunder shall be
effective only at such time as the Company shall have determined that the
issuance and delivery of such Shares is in compliance with all applicable laws
and the requirements of any securities exchange on which the Shares are then
traded. Participant acknowledges that Shares acquired upon vesting of the PSUs
may bear such legends as the Company deems appropriate to comply with applicable
federal, state or foreign securities laws. In connection therewith and prior to
the issuance of the Shares, Participant may be required to deliver to the
Company such other documents as may be reasonably necessary to ensure compliance
with applicable laws.
11.    Consent Relating to Personal Data. Participant, although under no
obligation to do so, voluntarily acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 11.
The Company and its Subsidiaries hold, for the purpose of managing and
administering the Plan, certain personal information about Participant,
including Participant’s name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Performance-Vested Stock Units and other equity awards or any other
entitlement to shares awarded, canceled, purchased, vested, unvested or
outstanding in Participant’s favor (“Data”). The Company and/or its Subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Participant’s participation in
the Plan and the Company and/or any of its Subsidiaries may each further
transfer




--------------------------------------------------------------------------------




Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Participant authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Participant’s behalf to a broker or other third party with whom
Participant may elect to deposit any shares acquired pursuant to the Plan.
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company.


12.    Other Employee Benefits. Except as specifically provided otherwise in any
relevant employee benefit plan, program, or arrangement, the Performance-Vested
Stock Units evidenced hereby are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.


13.    Electronic Delivery. PARTICIPANT HEREBY CONSENTS TO ELECTRONIC DELIVERY
OF THE PLAN, AND ANY DISCLOSURE OR OTHER DOCUMENTS RELATED TO THE PLAN,
INCLUDING FUTURE GRANT DOCUMENTS (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE
COMPANY MAY DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO PARTICIPANT BY E-MAIL,
BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF
ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN
E-MAIL ANNOUNCEMENT INFORMING PARTICIPANT THAT THE PLAN DOCUMENTS ARE AVAILABLE
IN HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE
DISCRETION.


14.    Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be given by hand delivery, by e-mail, by facsimile, or by
first class registered or certified mail, postage prepaid, addressed, if to the
Company, to its Corporate Secretary, and if to Participant, to Participant’s
address now on file with the Company, or to such other address as either may
designate in writing. Any notice shall be deemed to be duly given as of the date
delivered in the case of personal delivery, e-mail, or facsimile, or as of the
second day after enclosed in a properly sealed envelope and deposited, postage
prepaid, in a United States post office, in the case of mailed notice.


15.    Amendment. The Grant Documents may be amended by the Administrator at any
time without Participant’s consent if such amendment does not materially and
adversely affect the Participant’s rights under the Grant Documents. In all
other cases, the Grant Documents may not be amended or otherwise modified unless
evidenced in writing and signed by the Company and Participant.






--------------------------------------------------------------------------------




16.    Relationship to Plan. Nothing in the Grant Documents shall alter the
terms of the Plan. If there is a conflict between the terms of the Plan and the
terms of the Grant Documents, the terms of the Plan shall prevail.


17.    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of these Performance-Vested Stock Unit Terms and Conditions. The
invalidity or unenforceability of any provision of the Grant Documents shall not
affect the validity or enforceability of any other provision thereof, and each
other provision thereof shall be severable and enforceable to the extent
permitted by law.


18.    Waiver. Any provision contained in the Grant Documents may be waived,
either generally or in any particular instance, by the Administrator appointed
under the Plan, but only to the extent permitted under the Plan.


19.    Binding Effect. The Grant Documents shall be binding upon and inure to
the benefit of the Company and to Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.


20.    Rights to Employment. Nothing contained in the Grant Documents shall be
construed as giving Participant any right to be retained in the employ of the
Company and the Grant Documents are limited solely to governing the parties’
rights and obligations with respect to the Performance-Vested Stock Units.


21.    Governing Law. The Grant Documents shall be governed by and construed in
accordance with the laws of the state in which the Company is incorporated,
without regard to the choice of law principles thereof.


22.    Company Policies to Apply. The sale of any shares of Common Stock
received as payment under the Performance-Vested Stock Units is subject to the
Company’s policies regulating securities trading by employees, all relevant
federal and state securities laws and the listing requirements of any stock
exchange on which the shares of the Company’s Common Stock are then traded. In
addition, participation in the Plan and receipt of remuneration as a result of
the Performance-Vested Stock Units is subject in all respects to any Company
compensation clawback policies that may be in effect from time to time.


23.    Section 409A Compliance. The intent of the parties is that payments and
benefits under these Grant Documents be exempt from Section 409A of the Code as
“short-term deferrals,” and the Grant Documents shall be interpreted and
administered accordingly. Participant shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on Participant
in connection with the PSUs awarded hereunder (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
Subsidiaries shall have any obligation to indemnify or otherwise hold
Participant harmless from any or all of such taxes or penalties.


